Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at funds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated May 31, 2013, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. CLASS TICKER SYMBOL Class A MHITX Class B MHIBX Class C MHICX Class I MHIIX Class 529A EAHIX Class 529B EMHBX Class 529C EMHCX Class R1 MHIGX Class R2 MIHRX Class R3 MHIHX Class R4 MHIJX Class R5 MHIKX Summary of Key Information Investment Objective The fund’s investment objective is to seek total return with an emphasis on high current income, but also considering capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay when you buy and hold shares of the fund. Expenses for Class A, Class B, Class C, Class I, Class 529A, Class 529B, Class 529C, Class R1, Class R2, Class R3, and Class R4 have been adjusted to reflect current fee arrangements. You may qualify for sales charge reductions if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in MFS Funds. More information about these and other waivers and reductions is available from your financial intermediary and in “Sales Charges and Waivers or Reductions” on page 8 of the fund’s prospectus and “Waivers of Sales Charges” on page H-1 of the fund’s Statement of Additional Information ("SAI"). Shareholder Fees (fees paid directly from your investment): Share Class A 529A B AND 529B C AND 529C I ALL R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.75% 4.75% None None None None Maximum Deferred Sales Charge (Load)(as a percentage of original purchase price or redemption proceeds, whichever is less) 1.00%# None 4.00% 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Share Class A B C I 529A 529B 529C R1 R2 R3 R4 R5 Management Fee 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% Distribution and/orService (12b-1) Fees 0.25% 1.00% 1.00% None 0.25% 1.00% 1.00% 1.00% 0.50% 0.25% None None Other Expenses 0.21% 0.21% 0.21% 0.21% 0.31% 0.31% 0.31% 0.21% 0.21% 0.21% 0.21% 0.14% Total Annual FundOperating Expenses 0.92% 1.67% 1.67% 0.67% 1.02% 1.77% 1.77% 1.67% 1.17% 0.92% 0.67% 0.60% Fee Reductions and/or Expense Reimbursements1 0.00% 0.00% 0.00% 0.00% (0.05)% (0.05)% (0.05)% 0.00% 0.00% 0.00% 0.00% 0.00% Total Annual Fund Operating Expenses After Fee Reductions and/or Expense Reimbursements 0.92% 1.67% 1.67% 0.67% 0.97% 1.72% 1.72% 1.67% 1.17% 0.92% 0.67% 0.60% # On shares purchased without an initial sales charge and redeemed within 18 months of purchase for shares purchased on or after August 1, 2012, and within 24 months of purchase for shares purchased prior to August 1, 2012. 1 MFS Fund Distributors, Inc., has agreed in writing to waive the program management fee for each of the fund's Class 529A, Class 529B, and Class 529C shares to 0.05% of the fund's average daily net assets attributable to each share class annually. This written agreement will expire on May 31, 2014, unless MFS Fund Distributors, Inc., elects to extend the waiver. MFH-SUM-092713 Page 1 of 4 MFS High Income Fund Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods(unless otherwise indicated); your investment has a 5% return each year; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A Shares Class B Shares assuming redemption at end of period no redemption at end of period Class C Shares assuming redemption at end of period no redemption at end of period Class I Shares Class 529A Shares Class 529B Shares assuming redemption at end of period no redemption at end of period Class 529C Shares Assuming redemption at end of period no redemption at end of period Class R1 Shares Class R2 Shares Class R3 Shares Class R4 Shares Class R5 Shares Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These transaction costs, which are not reflected in “Annual Fund Operating Expenses” or in the “Example,” affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 38% of the average value of its portfolio. Principal Investment Strategies MFS (Massachusetts Financial Services Company, the fund’s investment adviser) normally invests at least 80% of the fund’s net assets in high income debt instruments. MFS may invest the fund’s assets in other types of debt instruments.Debt instruments include corporate bonds, foreign government securities, asset-backed securities, and other obligations to repay money borrowed. MFS may invest up to 100% of the fund’s assets in less than investment grade quality debt instruments (lower quality debt instruments). MFS may invest the fund’s assets in foreign securities. While MFS may use derivatives for any investment purpose, to the extent MFS uses derivatives, MFS expects to use derivatives primarily to increase or decrease exposure to a particular market, segment of the market, or security, to increase or decrease interest rate or currency exposure, or as alternatives to direct investments. Derivatives include futures, forward contracts, options, structured securities, inverse floating rate instruments, and swaps. MFS uses a bottom-up investment approach to buying and selling investments for the fund. Investments are selected primarily based on fundamental analysis of individual instruments and their issuers. Quantitative models that systematically evaluate instruments may also be considered. In structuring the fund, MFS may also consider top-down factors. Principal Risks As with any mutual fund, the fund may not achieve its objective and/or you could lose money on your investment in the fund. An investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. The principal risks of investing in the fund are: Interest Rate Risk: The price of a debt instrument falls when interest rates rise and rises when interest rates fall. Instruments with longer maturities, or that do not pay current interest, are more sensitive to interest rate changes. Credit Risk: The price of a debt instrument depends, in part, on the credit quality of the issuer, borrower, counterparty, or underlying collateral or assets and the terms of the instrument. The price of a debt instrument can decline in response to changes in the financial condition of the issuer, borrower, counterparty, or underlying collateral or assets, or changes in specific or general market, economic, industry, political, regulatory, geopolitical, and other conditions. Lower quality debt instruments (commonly referred to as “high yield securities” or “junk bonds”) can involve a substantially greater risk of default or can already be in default, and their values can decline significantly. Lower quality debt instruments are regarded as having predominantly speculative characteristics. Lower quality debt instruments tend to be more sensitive to adverse news about the issuer, or the market or economy in general, than higher quality debt instruments. Foreign Risk: Exposure to foreign markets through issuers or currencies can involve additional risks relating to market, economic, industry, political, regulatory, geopolitical, and other conditions. These factors can make foreign investments, especially those in emerging markets, more volatile and less liquid than U.S. investments. In addition, foreign markets can react differently to these conditions than the U.S. market. Derivatives Risk: Derivatives can be highly volatile and involve risks in addition to the risks of the underlying indicator(s) on which the derivative is based. Gains or losses from derivatives can be substantially greater than the derivatives’ original cost.Derivatives can involve leverage. Leveraging Risk: Leverage involves investment exposure in an amount exceeding the initial investment. Leverage can cause increased volatility by magnifying gains or losses. Investment Selection Risk: MFS' investment analysis and its selection of investments may not produce the intended results and/or can lead to an investment focus that results in the fund underperforming other funds with similar investment strategies and/or underperforming the markets in which the fund invests. Counterparty and Third Party Risk: Transactions involving a counterparty or third party other than the issuer of the instrument are subject to the credit risk of the counterparty or third party, and to the counterparty’s or third party’s ability to perform in accordance with the terms of the transaction. Page 2 of 4 MFS High Income Fund Liquidity Risk: It may not be possible to sell certain investments, types of investments, and/or segments of the market at any particular time or at an acceptable price. Performance Information The bar chart and performance table below are intended to provide some indication of the risks of investing in the fund by showing changes in the fund’s performance over time and how the fund’s performance over time compares with that of a broad measure of market performance. The fund’s past performance (before and after taxes) does not necessarily indicate how the fund will perform in the future. Updated performance is available online at mfs.com or by calling 1-800-225-2606. Class A Bar Chart.The bar chart does not take into account any sales charges (loads) that you may be required to pay upon purchase or redemption of the fund’s shares. If these sales charges were included, they would reduce the returns shown. The total return for the three-month period ended March 31, 2013 was 2.13%. During the period(s) shown in the bar chart, the highest quarterly return was 19.05% (for the calendar quarter ended June 30, 2009) and the lowest quarterly return was (20.37)% (for the calendar quarter ended December 31, 2008). Performance Table. Average Annual Total Returns (for the Periods Ended December 31, 2012) Share Class 1YEAR 5YEARS 10YEARS Returns Before Taxes B Shares 9.27% 6.46% 7.67% C Shares 12.26% 6.71% 7.51% I Shares 14.10% 7.77% 8.58% 529A Shares 8.66% 6.40% 7.54% 529B Shares 9.24% 6.36% 7.52% 529C Shares 12.21% 6.67% 7.33% R1 Shares 13.29% 6.70% 7.43% R2 Shares 13.84% 7.24% 7.96% R3 Shares 14.13% 7.56% 8.26% R4 Shares 14.41% 7.83% 8.56% R5 Shares 14.44% 7.84% 8.62% A Shares 8.71% 6.51% 7.77% Returns After Taxes on Distributions A Shares 6.23% 3.68% 4.91% Returns After Taxes on Distributions and Sale of Fund Shares A Shares 5.57% 3.78% 4.91% Index Comparison (Reflects no deduction for fees, expenses or taxes) Barclays U.S. High-Yield Corporate Bond 2% Issuer Capped Index 15.78% 10.45% 10.60% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns will depend on your own tax situation, and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The after-tax returns are shown for only one of the fund’s classes of shares, and after-tax returns for the fund’s other classes of shares will vary from the returns shown. Investment Adviser MFS serves as the investment adviser for the fund. Portfolio Manager(s) Portfolio Manager Since Title William J. Adams Investment Officer of MFS David P. Cole Investment Officer of MFS Purchase and Sale of Fund Shares You may purchase and redeem shares of the fund each day the New York Stock Exchange is open for trading. You may purchase or redeem shares either by having your financial intermediary process your purchase or redemption, or through MFS Service Center, Inc. (MFSC) by overnight mail (MFSC, c/o Boston Financial Data Services, 30 Dan Road, Canton, MA02021-2809), by mail ([Fund Name], P.O. Box 55824, Boston, MA 02205-5824), by telephone (1-800-225-2606), or via the Internet at mfs.com (MFS Access). The fund’s initial and subsequent investment minimums generally are as follows: Class Initial Minimum Subsequent Minimum Class A, Class B, Class C None – automatic investment plans and certain asset-based fee programs $25 – employer-sponsored retirement plans $250 – Traditional and Roth IRAs $1,000 – other accounts $50 – by check and non-systematic written exchange request, and via MFSC telephone representatives None – other purchases Class I, Class R1, Class R2, Class R3, Class R4, Class R5 None None Class 529A, Class 529B, Class 529C None – automatic investment plans $250 – other accounts None Page 3 of 4 MFS High Income Fund Taxes If your shares are held in a taxable account, the fund’s distributions are taxable to you, and will be taxed as ordinary income and/or capital gains. Payments to Broker/Dealers and Other Financial Intermediaries If you purchase shares of the fund through a broker/dealer or other financial intermediary (such as a bank), the fund, MFS, and MFS’ affiliates may pay the financial intermediary for the sale of shares of a fund and/or the servicing of shareholder accounts. These payments may create a conflict of interest by influencing your broker/dealer or other financial intermediary and your salesperson to recommend the fund over another investment. Ask your financial intermediary or visit your financial intermediary’s Web site for more information. Page 4 of 4
